DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                       Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 2/27/2020 and 6/25/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                          Drawings
Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “one or several transverse jets” recited in claim 3, and “one or several inclined jets” recited in claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.                                                 
                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “by means of the one or the several jets” (claims 6, 15 and 17) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for circulating air in an air-delivery duct” without reciting sufficient structure to achieve the function.  
        Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6, 15 and 17have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses:
The corresponding structure for “by means of the one or the several jets” is “a distributing jet”. See par. 14.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distributing device” in claim 1, “a jet device”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a distributing device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “distributing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a jet device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “jet” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A distributing device treated as meaning a jet device, which is configured to emit the sorption agent on the heat exchange surface in the form of one or several jets. See par. 14.
A jet device treated as meaning form of one or several jets. See par. 14. 
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                               
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 appears to recite the same limitations already recited in independent Claim 1, from which Claim 6 depends. Therefore, Claims 6 fail to further limit Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In other words, Claim 6 re-recites limitations appearing at lines 10-12 of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
                                         Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 and 11-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chandler et al. (US 5,419,145).                                           
In regards to claim 1, Chandler discloses a device (refer to Fig. 5) for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a heat exchanger (12, 44 with coils 18 and 48), through which a working medium (cooling water) flows; and a distributing device (distribution device sprays; col.4, line 30) for a sorption agent (an aqueous alkali metal hydroxide solution as the working fluid; refer to abstract), which is configured to dispense the sorption agent on a heat exchange surface (surfaces of heat exchange coils 18, 48) of the heat exchanger (12, 44) in a refrigerant environment (cylindrical shell 76), such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, at least partially absorbs the refrigerant from the refrigerant environment (refer to col.4, lines 24-29), and in doing so emits released heat to the heat exchanger (22, 45), or at least partially desorbs the refrigerant from the sorption agent in an environment of the sorption agent, and in doing so absorbs heat from the heat exchanger (22, 45), wherein the distributing device has a jet device (a spray header 22, 45), which is configured to emit the sorption agent on the heat exchange surface in the form of one or several jets (sprays), and in so doing generate turbulent flows of the sorption agent on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow).  
In regards to claim 6, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches wherein the sorption agent is dispensed by means of the one or the several jets (sprays) on the heat exchange surface so as to generate turbulent flows in a surface film of the sorption agent (refer to col.3, lines 53-57).  
In regards to claim 7, Chandler meets the claim limitations as disclosed in the rejection of claim 1. Further, Chandler discloses wherein the jet device is configured to dispense the jets as continuous jets of the sorption agent (the absorber, for a constant water flow rate, rises significantly; col.3, lines 41-46).   
In regards to claim 11, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorber for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is at least partially absorbed (during absorption process; col.1, line 44) from the refrigerant environment, and in so doing emits released heat to the heat exchanger.  
In regards to claim 12, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches a desorber for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is desorbed (during desorption process; col.1, line 44) from the sorption agent at least partially in the environment of the sorption agent, and in so doing absorbs heat from the heat exchanger.  
In regards to claim 13, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorption chiller, with a device according to claim 1 (refer to col.4, line 38; Fig. 5).  
In regards to claim 14, Chandler meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorption heat pump, with a device according to claim 1 (refer to col.6, lines 4-7; Fig. 5).  
In regards to claim 15, Chandler discloses a method for dispensing an absorption agent in an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), in which a working medium (cooling water) flows through a heat exchanger (12, 44 with coils 18 and 48); and a sorption agent (an aqueous alkali metal hydroxide solution as the working fluid; refer to abstract) is dispensed on a heat exchange surface (surfaces of heat exchange coils 18, 48) of the heat exchanger by means of a distributing device (distribution device sprays; col.4, line 30) in a refrigerant environment, such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, at least partially absorbs the refrigerant from the refrigerant environment, and in doing so emits released heat to the heat exchanger, or at least partially desorbs the refrigerant from the sorption agent in an environment of the sorption agent, and in doing so absorbs heat from the heat exchanger, wherein the distributing device has a jet device (a spray header  22, 45), with which the sorption agent is emitted on the heat exchange surface in the form of one or several jets (sprays), and thereby turbulent flows of the sorption agent are generated on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow).  

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by De LARMINAT et al. (US 2010/0242533).
In regards to claim 16, DE LARMINAT discloses a device (vapor compression system; Fig. 7A) for a chiller or a heat pump, with a heat exchanger (heat exchanger of tube bundle 78), through which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine) flows, and a distributing device (distributor 80) for a refrigerant (refrigerant 110), which is configured to dispense the refrigerant on a heat exchange surface (surface of heat exchanger tube bundle 78) of the heat exchanger in a refrigerant environment, such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment, and in so doing absorbs heat from the heat exchanger, wherein the distributing device (80) has a jet device (nozzles 81), which is configured to emit the refrigerant on the heat exchange surface in the form of one or several jets (refrigerant jets 110, refer to par. 56), and in so doing generate turbulent flows of the refrigerant on the heat exchange surface (refer to the vapor refrigerant 96 caused by turbulent flow; Fig. 7A).  
In regards to claim 17, DE LARMINAT discloses a method for dispensing a refrigerant in a chiller or a heat pump (vapor compression system 14; Fig. 7A), in which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine) flows through a heat exchanger (heat exchanger of bundle 78); and a refrigerant (110) is dispensed on a heat exchange surface (surface of heat exchanger tube bundle 78) of the heat exchanger by means of a distributing device (distributor 80) in a refrigerant environment, such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment (refer to par. 56), and in so doing absorbs heat from the heat exchanger (refer to par. 37); wherein the distributing device (80) has a jet device (nozzles 81), with which the refrigerant is emitted on the heat exchange surface in the form of one or several jets (refrigerant jets 110, refer to par. 56), and in so doing generates turbulent flows of the refrigerant on the heat exchange surface (refer to the vapor refrigerant 96 caused by turbulent flow; Fig. 7A).   

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of Tomihisa et al. (JPH05172438, see attached translation). 
In regards to claim 2, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets.  
         Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets (refer to par. 35).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device to be emitted the sorption agent on the heat exchange surface in the form of several parallel jets as taught by Tomihisa in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 5, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device has a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent.   
           However, Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device (20) has a jet plate (droplet dispersion plate 24) with a flat distribution of spaced apart jet sources (as can be seen in Fig. 1), which each comprise a source (liquid from a separation pipe 21) for one of the several jets of the sorption agent.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device having a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent in view of Tomihisa’s teachings in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 8, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent from the jet device at a differential pressure of about 0.25 bar to about 2.50 bar.  
         Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the concentrated solution is sent to the spraying device 20 of the absorber 5 via the liquid introduction pipe 19 due to the difference in head and pressure of the liquid 8 (refer to par. 12 of Tomihisa). 
         Therefore, the jet device to emit the sorption agent from the jet device at a differential pressure is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow spraying onto the heat exchanger by the spraying device 20 (par. 10 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to be emitted the sorption agent from the jet device at a differential pressure and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the jet device at a differential pressure to be in a range of about 0.25 bar to about 2.50 bar.
In regards to claim 9, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s.  
          Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the speed at which the liquid is ejected from the liquid distribution orifice 22 increases and collides with the inside of the cover plate 23 to spread and decelerate, so that the liquid flow may collide with the heat transfer tube. It is possible to prevent the generation of mist (refer to par. 33 of Tomihisa). 
Therefore, the jet device to emit the sorption agent on the heat exchange surface at an emission speed is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow colliding with the heat transfer tube, thus prevents the generation of mist (par. 33 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to emit the sorption agent on the heat exchange surface at an increased or decreased emission speed and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the emission speed of the jet device to emit the sorption agent on the heat exchange surface to be in a range of about 3 m/s to about 15 m/s.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of De LARMINAT et al. (US 2010/0242533). 
In regards to claim 3, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface.  
              However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several transverse jets (the angled refrigerant jets 110 is being considered one or several transverse jets; Fig. 7A), wherein the transverse jets run transverse to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 4, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several inclined jets (the angled refrigerant jets 110 is being considered one or several inclined jets; Fig. 7A), wherein the inclined jets run inclined to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 10, Chandler meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the jet or the several jets (refrigerant jets 110; Fig. 7A) on the heat exchange surface (surfaces of heat exchange tube bundles 78) at an angle perpendicular (refer to Fig. 7A for at least different angled refrigerant jets 110 which includes the horizontal left and right jets which is perpendicular to the gravitational direction) to the gravitational direction (Fig. 7A).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chandler such that the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).

                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763